Title: From John Adams to Louisa Catherine Johnson Adams, 23 December 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Montezillo December 23d. 1819

As I take a great interest in your pleasures, and your troubles, your last Journal has given me a large share of both—the social scenes are delightful and the prospect of trouble is afflicting—I am interested too in the Journey of our Collegians who came here on Thursday—sett all the Tailors with their Needles in Motion—and on Saturday went to Boston with their Uncle who fitted them off with Boots and Caps—and saw them safe in the Mail Stage at one oclock—You will probably see them before we shall hear from them—I wish you much joy in their Society—they will draw many eyes upon them—some perhaps of good Nature, but more I fear with less benevolent feelings—they must be very Cautious of their Words and actions, very modest and reserved—it will be a very interesting Session of Congress that they have to attend—I am not so much afraid of manufacture’s Bankrupt Acts and twenty other dittos that may pass under the Ship—But the Missouri question will be a very serious one—
The Caucuss for the approaching Election will occation no difficulty, for Mr Monroes Administration is more Universally poupular than any that has preceded it. His late message has not a dissenting voice, not a murmur, not a whisper, nor a Criticism has appeared against it. The Missouri question however hangs like a Cloud over my imagination—I am strongly inclined to believe, that if the Sentiments of the People in that Territory could be fairly collected and Ascertained a majority of the Suffarages would appear against the admission of Slavery—I am sure it is their interest to exclude it, and I think I can prove it to be so, to a demonstration—That Territory will multiply in people in a quadruple Ratio without Slavery—for Migrations into it from all the States North and East of Virginia—will be very numerous if there are no Slaves there—and very few of them are Labouring people. In New-England New-York Pennsylvania &—hate to go among Slaves or if because they cannot get employment among them—or if they do, they are considered upon a level with them—and the middling Class of People of those who have houses and families and small Farms, will not sell their little Establishments and remove to such a distance, to settle in the Neighbourhood of the great Lords of immense tracts of Uncultivated Lands—Inhabited chiefly, and Cultivated wholly by great hoards of Black Serfs—the rapid multiplication of Inhabitants in Ohio, and Indiana, is a practical ocular demonstration of this truth—if the objects of the great Speculators in Missouri Lands is a rapid increase of the Value of their property, they ought for their own interest as well as for the feelings of humanity to exclude Slavery from their State—
Such is the little budget of Politicks this Morning from your affectionate Father

John Adams.my love to your great Statesmen and your two Sons—and all the rest of our friends
